                  1
                  2
                  3
                  4
                  5                                                                                JS-6
                  6
                  7
                  8                             UNITED STATES DISTRICT COURT
                  9                           CENTRAL DISTRICT OF CALIFORNIA
               10
               11 AURELIA HERNANDEZ, an                )               Case No. 2:20-CV-00219-SVW
                  Individual,                          )
               12                                      )               [Removed from Los Angeles Superior
                              Plaintiff,               )               Court, Case No. 19CHCV00909]
               13       vs.                            )
                                                       )               ORDER GRANTING
               14     C & W FACILITY SERVICES INC., an )               STIPULATION OF VOLUNTARY
                      Unknown Business Entity; JAVIER  )               DISMISSAL OF ACTION WITH
               15     DOE, an Individual; and DOES 1   )               PREJUDICE PURSUANT TO
                      through 50, Inclusive,           )               F.R.C.P. 41(a)(1)
               16                                      )
                                   Defendants.         )
               17                                      )
               18                 IT IS HEREBY ORDERED that pursuant to the Stipulation of Voluntary
               19      Dismissal of Action Pursuant to F.R.C.P. 41(a)(1) in the above-captioned action is
               20      dismissed in its entirety with prejudice.
               21                 Each party shall bear her/its own attorneys’ fees, costs and expenses.
               22                 IT IS SO ORDERED.
               23
               24      Dated: March 9, 2020
                                                                      Hon. Stephen V. Wilson
               25                                                     Judge, United States District Court
               26
               27
               28
                                                                               PROPOSED ORDER RE STIPULATION OF
CAROTHERS DiSANTE &                                                              VOLUNTARY DISMISSAL OF ACTION
 FREUDENBERGER LLP

                      1603124.1
